Citation Nr: 0941346	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylosis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1962 to 
September 1962, from October 1963 to February 1972, and from 
March 1979 to November 1985.  The Veteran's DD-214 also 
reveals other prior active military service.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted entitlement to an 
increased rating to 20 percent for spondylosis of the 
lumbosacral spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to these matters.  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in January 2006.  

The Veteran's disability rating was increased to 20 percent 
based on a January 2006 VA examination.  The Veteran was 
afforded another VA spine examination dated in November 2006, 
and a disability rating of 20 percent was affirmed in an 
April 2007 supplemental statement of the case (SSOC).  In 
statements dated in July 2007 and October 2009, the Veteran's 
representative argued that his condition worsened and, 
therefore, another VA examination is warranted to determine 
the current level of severity of his disability.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo a VA orthopedic examination at an appropriate VA 
medical facility to determine the severity of his service-
connected lumbosacral spine disability.

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
reflects that the Veteran has received medical treatment from 
the Charleston VA Medical Center (VAMC); however, as the 
claims file only includes records from those facilities dated 
up to December 2006, any additional records from that 
facility should be obtained.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected lumbosacral spine disability 
since 2006.  Of particular interest are 
any outstanding VA records of the 
Veteran's service-connected lumbosacral 
spine disability for the period from 
December 2006 to the present from 
Charleston VAMC.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the current 
severity of his service-connected 
lumbosacral spine disability.  Prior to 
any scheduled examination, the claims 
folder and a copy of this remand must be 
made available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for the 
Spine, revised April 20, 2009.  All 
appropriate tests, studies (to include X-
rays) and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  The physician 
should indicate whether any other 
nonservice-connected disorder affects the 
Veteran's back disorder, and, if possible 
delineate the symptoms caused by each 
disability.

Adequate reasons and bases are to be 
provided for any opinion rendered.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


